Citation Nr: 1524543	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  13-26 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for thyroid disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1986 to September 1991 and from March 2003 to June 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville Kentucky.  Jurisdiction over the appeal was subsequently transferred to the Montgomery, Alabama RO.

In February 2105, the Veteran presented sworn testimony during a personal hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The issue of entitlement to service connection for a thyroid disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Bilateral hearing loss is causally related to the Veteran's active military service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).






REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he his current bilateral hearing loss is result of his in-service acoustic trauma.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In order to establish service connection for the claimed disorder, generally there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran has a current diagnosis of bilateral hearing loss, satisfying the first element of service connection.  See, e.g., VA treatment report dated March 2010 and VA examination report dated February 2012.  

Turning to the second element of service connection, the Veteran asserts acoustic trauma from his close proximity to explosions from improvised explosive device (IED) and rocket-propelled grenades (RPGs) while he was stationed in Iraq and Baghdad.  He also asserts that during the performance of his military occupation specialty (MOS) he was exposed to loud engine noises.  His certificate of discharge from service (DD Form 214) and service treatment records confirms his MOS as heavy equipment mechanic and that he served in Iraq in support of Operation Iraq Freedom.  The Board finds no reason to question the veracity of the Veteran's competent and credible report of in-service exposure to acoustic trauma.  See 38 U.S.C.A. § 1154(a).  Thus, an in-service injury is shown.

As to the final service connection element for bilateral hearing loss, medical nexus, the February 2012 VA examiner stated that the Veteran's claims file was reviewed and that the etiology of the Veteran's hearing loss cannot be determined without resorting to mere speculation, because the Veteran's service treatment records from 1987 to 1991 were unavailable.  However, the examiner also stated that "if combat or hazardous noise exposure can be conceded for this Veteran then it can be stated that the Veteran's hearing loss is at least as likely as not due to miliary noise exposure."  As indicated above, the Veteran's in-service noise exposure is conceded herein.  Therefore, the medical evidence of record supports that the Veteran's current bilateral hearing loss is related to service, satisfying the third element of service connection. 

Accordingly, service connection for bilateral hearing loss is warranted.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).


ORDER

Service connection for bilateral hearing loss is granted.


REMAND

During the February 2015 Board hearing, the Veteran testified that during his military service, while participating in operation desert storm in 1991, he received immunizations, to include an Anthrax immunization, which caused his thyroid disability.  However, his service treatment records from July 1987 to September 1991 have been determined to be unavailable.  See formal finding on the unavailability of service treatment records dated February 2012.  Nevertheless, the Board concedes that the Veteran had such immunizations during his military service, as his testimony regarding his immunizations in operation desert storm is credible and consistent with the circumstances of his service.  See 38 U.S.C.A. 
§ 1154(a).

VA medical records show that the Veteran has a current diagnosis of hypothyroidism.  See, e.g., VA treatment dated March 2010.  As the Veteran has not been afforded a VA examination to determine the etiology of his thyroid disability a remand is necessary.  See 38 C.F.R. § 3.159(c)(4) (2014) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

Additionally, the Veteran testified, that sometime in 2009, VA treatment provider, Dr. M., suggested that the Veteran's thyroid disability was a result from immunizations he received during his military service.  However, the claims file shows that VA treatment records begin in late 2009.  Therefore, VA treatment record since January 2009 and any outstanding VA medical records should be obtained on remand.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA outpatient records dated since January 2009.  See Board Hearing Transcript at 13.

2.  Then schedule the Veteran for a VA examination to determine the etiology of his current thyroid disability.  All indicated tests and studies should be conducted.

The examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the thyroid disorder was incurred in or is otherwise related to an event, injury, or disease in service, to include as a result of the in-service immunizations, including the Anthrax vaccine?

The examiner should provide a clinical rationale for all opinions expressed.  If the examiner is of the opinion that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.

3.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).



Department of Veterans Affairs


